Citation Nr: 0903489	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  05-28 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
November 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal of a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  (Jurisdiction over the case was subsequently 
transferred to the RO in Houston, Texas.  The veteran 
testified before the undersigned at a hearing held at the 
Houston RO in July 2008. 

The issue of service connection for PTSD on a de novo basis 
is addressed in the REMAND portion of the decision below.  


FINDINGS OF FACT

1.  Service connection for PTSD was initially denied in an 
unappealed January 1993 rating decision.

2.  An unappealed rating decision of March 2002 continued the 
denial of service connection for PTSD.

3.  The evidence received since the March 2002 rating 
decision is not duplicative or cumulative of evidence 
previously of record, and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim for service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Under 38 U.S.C.A. § 5103 (West 2002), VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, and of which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. 
§ 3.159(b) (2008), the notification should include the 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  

In light of the Board's reopening of claim, any deficiency 
regarding new and material evidence notice is not 
prejudicial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

II.  New and Material Evidence

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)); a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

A January 1993 rating decision denied entitlement to service 
connection for PTSD.  The veteran was notified of the 
decision and of his appellate rights with respect thereto, 
but he did not appeal.  An unappealed March 2002 rating 
decision continued the denial of service connection.  
Consequently, service connection for PTSD may be considered 
on the merits only if new and material evidence has been 
received since the time of the March 2002 adjudication.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2008).

The evidence on file at the time of the March 2002 rating 
decision included the veteran's service treatment and 
personnel records.  The treatment records are silent for any 
complaint or finding of a psychiatric disorder.  The service 
personnel records show that the veteran served in Vietnam 
with Company B of the 173rd Support Battalion as a supply 
clerk and records clerk; and later with the Higher 
Headquarters Company of the 503rd Infantry, 2nd Battalion as a 
cook's helper.  

The evidence previously considered also included VA treatment 
records for June 1992 to November 2001 documenting diagnoses 
of PTSD based on the veteran's claimed Vietnam experiences.  
The evidence lastly included several statements from the 
veteran in which he described the claimed incidents he 
believes led to PTSD.  Those stressors included finding 
supply caches and an occupied Viet Cong hospital while 
performing tunnel rat duties; finding the body of a mutilated 
soldier tied to a tree; witnessing soldiers in "Recon 
Platoon" kill a girl; finding claymore mines hidden between 
the Officers and Enlisted Clubs at Bien Hoa; witnessing his 
best friend killed by a sniper; and witnessing drunk soldiers 
fire at landing C-130 aircraft during Christmas of 1966.  

The evidence added to the record since the March 2002 rating 
decision includes additional statements by the veteran 
concerning his stressors, and the transcript of his July 2008 
testimony before the Board.  In the statements, he raises the 
additional stressor of participating in a convoy when one of 
the trucks exploded between Saigon and Bien Hoa.  At his 
hearing, he explained that the incident happened at "Hobo 
Woods" in June or July of 1966.
 
The Board finds the above evidence to be clearly new and 
material, given that the evidence previously considered did 
not include mention of the convoy stressor, and the veteran 
has supplied details as to the date and location of that 
claimed event.  Presuming his statements and testimony 
credible at this stage, the Board finds that the newly 
received evidence is sufficient to reopen the claim.



ORDER

New and material evidence having been received, reopening of 
the claim for service connection for PTSD is granted.  



REMAND

As already noted, the veteran has supplied a number of 
details concerning the convoy stressor.  In other statements 
he has identified additional stressors of receiving sniper 
fire and mortar attacks, and witnessing the destruction of 
the "First Log Ammo Dump" at Bien Hoa, on Highway 6.  He 
also contends that he saw soldiers killed in napalm attacks, 
and had to identify bodies on several occasions.  Notably, 
there is no indication that the RO has attempted to verify 
any of the claimed stressor incidents.  In light of this, the 
Board finds that further evidentiary development is required 
prior to adjudication of the appeal.

In addition, the record shows that the veteran is currently 
receiving disability benefits from the Social Security 
Administration (SSA).  The RO sent a request for the 
veteran's records held by that agency to the SSA's "NRC" in 
February 2005.  That facility responded in March 2005 by 
noting that the veteran's folder was not at that location, 
and suggesting that the RO contact the Austin, Texas SSA 
office.  The RO contacted the Austin office in March 2005 but 
never received a response.  The RO also contacted the 
McAllen, Texas office in March 2005, and was informed that 
the veteran's file was sent to "Payment Center 6, Mid-
America" in February 2004.  The RO attempted to contact that 
facility in March 2005, but received no response.  In June 
2005 the RO wrote the SSA office in Baltimore, Maryland, but 
received no response.  In May 2006, the RO again submitted a 
request to the SSA's NRC.  In August 2006 that facility 
indicated that it could not locate the veteran's folder.

Although the RO has made several attempts to contact the SSA, 
the Board finds that further efforts are required.  
Specifically, the two locations identified by other SSA 
offices as having the veteran's file, namely the Austin 
office and Payment Center 6, never responded to VA's 
requests.  The Board points out that whenever VA attempts to 
obtain relevant records from a Federal agency, such efforts 
shall continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 U.S.C.A. § 5103A(b)(3).  On remand, the RO should again 
attempt to obtain SSA records for the veteran from the two 
referenced offices.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
and request that he identify specific 
names, addresses, and approximate dates 
of treatment for all health care 
providers, private and VA, who may 
possess additional records pertaining 
psychiatric treatment he has received.  
When the requested information and any 
necessary authorizations have been 
received, the RO/AMC should attempt to 
obtain copies of all pertinent records 
which have not already been obtained.  If 
the RO is unsuccessful in obtaining any 
medical records identified by the 
veteran, it should inform the veteran and 
his representative of this and ask them 
to provide a copy of the outstanding 
medical records. 

2.  The RO/AMC should attempt to obtain a 
copy of any SSA decision awarding or 
denying disability benefits for the 
veteran, copies of all medical records 
upon which any such SSA disability 
benefit award or denial was based, and a 
copy of any medical records associated 
with any subsequent disability 
determinations by the SSA for the 
veteran.  The efforts must specifically 
include the Austin, Texas office of the 
SSA, as well as Payment Center 6, Mid-
America, and must continue until it is 
reasonably certain that SSA records for 
the veteran do not exist or that further 
efforts to obtain those records would be 
futile.  The RO/AMC must document any 
responses it receives from the SSA.

3.  The RO/AMC should attempt to obtain 
additional information from the veteran 
concerning the specific circumstances of 
each alleged inservice stressor, to 
include the dates (to within 60 days), 
locations, units involved, and, if 
involving combat, the names of 
casualties.  Further, identifying 
information concerning any other involved 
individuals, including their names, 
ranks, and units of assignment should be 
requested from the veteran.  

4.  With any additional information 
provided by the veteran, and with the 
evidence already of record, the RO/AMC 
should prepare a summary of those alleged 
service stressors.  This summary should 
be prepared regardless whether the 
veteran provides an additional statement, 
as requested above, and must include the 
following stressor events: finding supply 
caches and an occupied Viet Cong hospital 
while performing tunnel rat duties; 
finding the body of a mutilated soldier 
tied to a tree; witnessing soldiers in 
"Recon Platoon" kill a girl; finding 
claymore mines hidden between the 
Officers and Enlisted Clubs at Bien Hoa; 
witnessing his best friend killed by a 
sniper; witnessing drunk soldiers fire at 
landing C-130 aircraft during Christmas 
of 1966; participating in a convoy when 
one of the trucks exploded between Saigon 
and Bien Hoa in June or July of 1966 at 
"Hobo Woods"; receiving sniper fire and 
mortar attacks; witnessing the 
destruction of the "First Log Ammo 
Dump" at Bien Hoa, on Highway 6; seeing 
soldiers killed in napalm attacks; and 
tasks involving the identification of 
bodies.  

5.  The summary referred to in the third 
paragraph should be sent to the U.S. Army 
and Joint Services Records Research 
Center (JSRRC) and the JSRRC should be 
asked to provide any information that 
might corroborate the veteran's alleged 
stressors.  If the JSRRC is unable to 
provide any information that might 
corroborate the veteran's alleged 
stressors, because of a lack of specific 
details or any other reasons, the veteran 
and his representative should be so 
informed.  

6.  After completing the above actions, 
and if and only if the RO/AMC determines 
that one or more of the veteran's 
stressors has been verified, the veteran 
should be afforded a psychiatric 
examination by a physician with 
appropriate expertise.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed. The RO 
should provide the examiner the summary 
of any stressors described above that 
have been verified as having occurred, 
and the examiner should be instructed 
that only these events may be considered 
for the purpose of determining whether 
exposure to an inservice stressor has 
resulted in the current psychiatric 
symptoms.  The examiner should also 
determine whether the diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO. The report of 
examination should include the complete 
rationale for all opinions expressed.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or, in the alternative, the 
claims file, must be made available to 
the examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


